Consent of Independent Registered Public Accounting Firm The Board of Directors Taubman Centers, Inc. and Plan Administrator The Taubman Company and Related Entities Employee Retirement Savings Plan: We consent to the incorporation by reference in the registration statement (no. 333-81577) on Form S-8 of Taubman Centers, Inc. of our report dated June 4, 2010, with respect to the statements of net assets available for benefits of The Taubman Company and Related Entities Employee Retirement Savings Plan as of December 31, 2009 and 2008, the related statement of changes in net assets available for benefits for the year ended December 31, 2009, and the related supplemental schedule as of December 31, 2009, which report appears in the December 31, 2009 annual report on Form 11-K of The Taubman Company and Related Entities Employee Retirement Savings Plan. /s/ KPMG LLP Chicago, Illinois June 4, 2010
